 ARCTIC ALASKA PACKAGINGArctic Alaska Packaging and Crating, Inc. and lAocal9, International Longshoremen's and Warehouse-men's Union. Case 19 CA 10151August 4. 1978DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBE RS P[!NI .I. ()AND TRL ISD)AIUpon a charge filed on February 3, 1978, by Local9, International Longshoremen's and warehouse-men's Union, herein called the Union, and dulyserved on Arctic Alaska Packaging and Crating. Inc..herein called Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 19, issued a complaint and no-tice of hearing on March 29, 1978, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, com-plaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding. Respondent failed to file an answer tothe complaint.On May 12, 1978, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 22, 1978. the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summear Judgment should notbe granted.Pursuant to the provisions of Section 3(b} of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, series 8. as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.iWe note a Itpographical error in the (General ( oumecl', Mollon forSummar, Judgment and our order Iransfering Ihe proteeding ol the Boardand Notice ro Show Cause who the General ( ounsel's Motion for Sum-mary Judgment should not be granted Pars, 8 and 9 of the (ieneralCounsel's mollion and the sercond paragraph of the Bo-ard's \olle 1 Sho,I(ause cite another case InliMng Respondenl ai ( .ise 19 (C\ 0(M11whereas the correct number C ase 19 (C A 10(1)3The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint. unless the respondent is without knowl-edge. in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unlessthe respondent shall state in the answer that heis without knowledge, shall be deemed to be ad-mitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.TIhe complaint and notice of hearing served on Re-spondent specifically stated that unless an answerwas filed to said complaint within 10 days from theservice thereof "all of the allegations of the com-plaint shall be deemed to be admitted to be true andmay be so found by the Board." Further, accordingto the Motion for Summary Judgment, the RegionalDirector for Region 19, pursuant to Section 102.22 ofthe Board's Rules and Regulations, warned Respon-dent in writing and orally that unless an answer wasfiled by May 8. 1978., a motion would be made beforethe Board for entry of an order based on the unde-nied allegations of the complaint. Respondent hasfailed to file an answer to the complaint or to re-spond to the Notice To Show Cause.As Respondent has filed no answer within 10 daysfrom the service of the complaint, or within the ex-tended time afforded it by the Regional Director,and as no good cause for the failure to do so hasbeen shown, in accordance with the rule set forthabove, the allegations of the complaint herein standundenied and are deemed to be admitted to be trueand are so found to be true, and we shall grant theGeneral Counsel's Motion for Summary Judgment.2On the basis of the entire record, the Board makesthe following:FIN t)INS of: FA(iI rl} BU SINE-SS OF 1IFe COMPANYArctic Alaska Packaging And Crating, Inc., is, andhas been at all times material herein, a Washingtoncorporation with a place of business located at Seat-tle, Washington, and is engaged in the business ofpackaging and crating goods for shipment. Duringthe past 12 months, which period is representative ofall times material herein, Respondent performed ser-vices at its Seattle plant valued in excess of $50,000for customers located outside the State of Washing-ton.: .agi Iri,r A tand Iraliicr Renili i)l, iion ol t 1 & 7 I .euting. Inc. 21 INI RB X8(4 (Iq41237 NLRB No. 41267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find, on the basis of the foregoing. that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert juris-diction herein.II. THI LABO()R OR(;\NIZA IION IN\i()l V:I)Local 9, International Longshoremen's andWarehousemen's Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.I11. I[IE UNFAIR I.ABOR PRA( [I'ESAt all times material herein, Thomas Van Gorderoccupied the position of Respondent's president: hehas been, and now is, an agent of Respondent at itsplant, acting on its behalf, and is a supervisor withinthe meaning of Section 2(11) of the Act.Pursuant to a petition filed by the Union in Case19-RC-8449, on May 26, 1977, and a Stipulation forCertification Upon Consent Election in that caseduly executed by and between the Union and Re-spondent and approved by the Regional Director forRegion 19 on June 13, 1977, an election was heldamong certain employees of Respondent on July 1.1977, in the following described unit appropriate forcollective-bargaining purposes:All full time and regular part time packagingemployees employed by [Respondent], Seattle,Washington; excluding office clerical employ-ees, guards, professional employees and super-visors within the meaning of the Act.On July 12, 1977, the Regional Director for Region19 issued and duly served on Respondent a ('ertifica-tion of Representative in Case 19 RC-8449, certifv-ing that the Union had received a majority of thevalid ballots cast in the above-described July 1, 1977,election and that the Union is the exclusive represen-tative of all the employees in the unit for the pur-poses of collective bargaining with respect to rates ofpay, wages, hours of employment, or other condi-tions of employment. The Union is now, and at alltimes since its certification has been, the exclusivecertified bargaining representative of the employeesin the unit within the meaning of Section 9(a) 1 of theAct.Following several negotiating meetings and discus-3We note a typographlcal error in the comnplalilnt and notice of healringPar. 5(c). cited "Section 9(c)" whereas it should ha.ie ciled 'Scctill 9ta.i" ofthe Act. In Sec. 9(a), the bargaining representative is defined and this ac-cords with the purport of the complaint's par. 5(c).sions between representatives of the Union and Re-spondent between the dates of July 7. 1977, and Jan-uarv 30. 1978. the Union. on or about January 30,1978, presented an integrated written collective-bar-gaining agreement to Respondent. containing all theterms agreed to by the parties for the unit and noothers, and demanded that Respondent sign thesanme and begin implementing its terms as of Febru-ar, I, 1978. At all times material herein since Janu-ar; 30. 1978. the Union has continued to demandthat Respondent execute the above-described writtencollective-bargaining agreement tendered to Respon-dent and to implement its terms. At all times materialherein since JanuarN 30, 1978. Respondent has failedand refused to compl\ with the Union's demands asdescribed in this paragraph.On or about January 30, 1978, and thereafter. Re-spondent expressed a willingness to sign and imple-ment the tendered written collective-bargainingagreement, but only on the newly imposed conditionthat the Union arrange to have a union-related pen-sion fund loan Respondent $50,000. From and afterJanuary 30, 1978, Respondent embarked in negotia-tions with the Union and conducted them with afixed intention not to honor or implement any agree-ment to which it might assent.Accordingly. we find that Respondent has, sinceJanuary 30, 1978. and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representativ\e of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV 1i111 tFIF( I Of IL UNI AIR LABOR PRA( II('LS UPON(COM\1 M f-.(I 'I'he activities of Respondent set forth in section111, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate. and substantial relationship to trade, traffic,and commerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V Ii1 Ri-M11 i)YHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and take cer-tain affirmative action designed to effectuate the pol-icies of the Act.To remedy Respondent's violation of Section268 ARCTIC( AL ASKA PA(CKA(;GIN(8(a)(5) and ( I) of the Act, we shall order that it exe-cute. sign. and give effect to all the terms and condi-tions of said contract or. if the U[nion does not re-quest such execution. we shall order that Respondentbargain collectivelx: in good faith. upon requcst. titlhthe Union, as the certified exclusi e collective-har-gaining representative of its emplo ces in said a ppro-priate unit, and. if an understanding is reached. em-body such understanding in a signed contraectWe shall further order that RespondenIt mn;ikcwhole its employees. in the unit founl appropririteherein. for any loss of benefits the, max\ ha e suf-fered from January 30. 1978. bh reason of Respoln-dent's failure to give effect to said contract. to thedate of compliance with the Order herein. Allmoneys to be paid to such employees shall be corn-puted in the manner prescribed in fI 1,. lf oo trlhComnpanr. 90 NLRB 289 (1950). with interest th erionto be computed in the manner prescribed in i7onrida,Steel (orporation. 231 NLRB 651 (1977).4We shall also order, if required h\ their contract.that Respondent reimburse the Union for all meni-bership dues which, since Januars 30. 1978. Respon-dent has failed to withhold and transmiit to theUnion pursuant to signed dues-deduction authoriza-tions and in accordance with a checkoff provision ofthe collective-bargaining agreement. ,with interestcomputed thereon in the manner prescribed in 17,or-idea Steel Corporation. supra.The Board. upon the basis of the foregoing factsand the entire record. makes the following:C()ON( i LoNS (i L-\S1. Arctic Alaska Packaging and ('rating, Inc.. isan employer engaged In commerce within the mcan-ing of Section 2(6) and (7) of the Act.2. Local 9. International I ongshoremen's a;ndWarehousemen's Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All full-time and regular part-time packagingemployees employed hby Respondent. at its Seattle.Washington, facility, excluding office clerical em-ployees, guards, professional emplo)ees. and super-visors within the meaning of the Act. constitute aunit appropriate for the purposes of collective hbar-gaining within the meaning of Section 9(b) of theAct.4. Since July 12. 1977. the above-nanled labor or-ganization has been, and now is, the certified andexclusive representative of all emplo!ees in the afore-said appropriate unit for the purpose of collective4 S e eneratli IIsN. t'(u P nhirn r ~ l xrs( II S \ tn Ri 'I s Ni 1H i ,2 ibargaining within the meaning of Section 91a) of theAct.5. Bx refusing on or about January 30. 1978. andat all tinmes thereafter, to bargain collecti elu with theabove-namlld labor organization as the exclusive bar-gaining rep resentativ e of all the employees of Re-spondent in the appropriate unit' bh refusing to exe-cute and implement the provisions of the;agrccd-upon contract with said labor organization:and b\ conditiloning execution of an agreed-uponcollcctiP e-harrgalinlng agreement on the Union's ar-ranginlg to has e a union-related pension fund loanRespondent $50,000. Respondent has engaged in andis engaging in unfair labor practices within the mean-ins of Section 8(a)(5) of the Act.6. BR the acts described in section III. above. Re-sponrdknt has refused to recognize and bargain withlIocal 9 and has interfered with, restrained. andcoerced its employees in the exercise of rights guar-anteed in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8{a)( I) of the Act.7. 1The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPlursuLant to Section 10(c) of the National LaborRelations Act. as amended. the National Labor Re-lations Board hereb, orders that the Respondent.Arctic Alaska Packaging and ('rating. Inc.. Seattle,\Washinttoln. its officers, agents. successors. and as-signs, shall:1. ('ease and desist from:(a) Refusing to bargail collectively in good faithwith lIocal 9. International I ongshoremen's andWarehousemien's Ulnion. as the exclusive bargainingrepresentati\e of all its emplo ees in the appropriateunit.(b) Refusing to sign or execute collective-bargain-ing agreements reached with the Union or any othercollective-bargaining representative of its employees.(c) ('onditioning its execution of collective-bar-gaining asgreements reached with the Union upon theU nion loaning. or arranging for a union-related pen-sionI fund to loan. Respondent $50,000.(d) In an\ like or related manner interfering with.restraining. or coercing emploxees in the exercise ofthe rights guar;lnteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act'(a) ULpon request. bargain with the above-namedlabor organization as tile exclusive representative ofall emplo,,ees in the aforesaid appropriate unit byexecuting forthwith the agreed-upon contract and by269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhonoring and complying with the provisions thereofor, if the Union does not request such execution, bar-gain collectively in good faith, upon request, with theUnion, as the certified representative of its employ-ees in the unit found appropriate; and, if an under-standing is reached, embody such understanding in asigned contract. The appropriate bargaining unit is:All full time and regular part time packagingemployees employed by the [Respondent] Seat-tle, Washington; excluding office clerical em-ployees, guards, professional employees andsupervisors within the meaning of the Act.(b) Make whole the employees in the unit foundappropriate herein for any loss of benefits they mayhave suffered from January 30, 1978, by reason ofRespondent's failure to execute and give effect tosaid contract, in the manner set forth in the sectionof this Decision entitled "The Remedy."(c) If provided by their contract, reimburse theUnion for all membership dues which, since January30, 1978, Respondent has failed to withhold andtransmit to the Union pursuant to signed dues-de-duction authorizations and in accordance with thecheckoff provisions of the agreed-upon collective-bargaining agreement, in the manner set forth in thesection of this Decision entitled "The Remedy."(d) Post at its 14 South Idaho Street, Seattle,Washington, facility copies of the attached noticemarked "Appendix." 5 Copies of said notice, onforms provided by the Regional Director for Region19, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other mate-rial.(e) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a judgment of a I nitedStates Court of Appeals, the words in the notice reading "Posted b) Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPosTFI) BY ORDER OF THENAIIONAI LABOR RELATIONS BOARDAn Agency of the United States GovernmentWi WILL NOI refuse to bargain collectivelywith Local 9, International Longshoremen's andWarehousemen's Union as the exclusive bar-gaining representative of all our employees inthe appropriate unit.WE wli l. Noi refuse to sign or execute, in writ-ing, collective-bargaining agreements reachedwith the Union or any other collective-bargain-ing representative.WEi VWll NOI condition execution of anagreed-upon collective-bargaining contract onthe aforesaid Union's arranging to have a union-related pension fund loan us $50,000.WE WILL. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act.WE WILL, upon request of the aforesaid Union,execute and give retroactive effect to the collec-tive-bargaining contract on which agreementwas reached on January 30, 1978, or, if theUnion does not request such execution, WE WILLbargain collectively in good faith, upon request,with the aforesaid Union as the certified exclu-sive collective-bargaining representative of ouremployees in the unit found appropriate, withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and em-body in an agreement any understandingreached. The bargaining unit is:All full time and regular part time packagingemployees employed by us at our Seattle,Washington, facility; excluding office clericalemployees, guards, professional employeesand supervisors as lefined in the Act.WEi wi.. reimburse our employees in the unitfound appropriate herein, for any loss of bene-fits they may have suffered because we failed tosign, execute, and give effect to such contract onor after January 30, 1978, with interest.WE. Wll. reimburse said Union for all mem-bership dues which, since January 30, 1978, wereauthorized by our employees to be deducted,but which we failed to deduct and transmit tosaid Union, with interest.AR(CTI ALASKA PACKAGING AND CRATING,IN(270